                 IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                           HELENA DIVISION

DORRELL EMMANUEL KING                                              PLAINTIFF

V.                   CASE NO. 2:18-CV-00015-JM-JTK

BRIAN GOODE and TERRI
PATTERSON                                                       DEFENDANTS

 

                                JUDGMENT

     Pursuant to the Order entered in this case on this date, IT IS CONSIDERED,

ORDERED, and ADJUDGED that Defendant’s Motion to Dismiss (DE #12) is

GRANTED.

     IT IS SO ORDERED this 25th day of March, 2019.



                                           ________________________________
                                           UNITED STATES DISTRICT JUDGE 
